Citation Nr: 1443986	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  07-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, with service in the Republic of Vietnam from July 7, 1970 to July 2, 1971.  The Veteran passed away in January 2002, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  


FINDINGS OF FACT

1.  A January 2002 certificate of death reveals that the Veteran died on January [redacted], 2002, at the age of 52.  The certificate of death lists the immediate cause of death as respiratory failure due to or as a consequence of metastatic renal cell cancer with lung involvement.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The Veteran had service in the Republic of Vietnam from July 1970 to July 1971.

4.  The weight of the probative evidence of record does not relate the Veteran's death to his active duty service, to include his in-service exposure to Agent Orange.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death, and is not presumed to have been incurred, to include as due to exposure to Agent Orange during active military service.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Upon receipt of a substantially complete application for benefits, VA must notify the appellant of what information or evidence is needed in order to substantiate the claim, and it must assist the appellant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to the initial adjudication of the claim, a letter dated in March 2007 satisfied the duty to notify provisions, and notified the appellant of the evidence and information required to substantiate a dependency and indemnity compensation claim based upon a previously service-connected disability and based upon a condition not yet service-connected.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007); rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  Although the March 2007 letter did not provide a statement of the conditions for which the Veteran was service-connected at the time of his death, there was no prejudice to the appellant, as the Veteran was not service-connected for any disabilities at the time of his death.  See Hupp, 21 Vet. App. 342.  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records and all identified private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, a VA medical opinion was obtained addressing the etiology of the cause of the Veteran's death.  In that regard, the Board finds the medical opinion provided in this case to be adequate.  The examiner who provided the opinion reviewed the Veteran's claims file and provided sufficient explanation and rationale to support the opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant has not indicated that she found the VA opinion provided to be inadequate in any way.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the RO Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The DRO in this case specifically identified to the appellant, prior to their testimony, the issue on appeal and specifically identified the intended focus of the testimony via questions to the appellant. Additionally, the appellant demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  The DRO also asked questions to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); similarly, appellant has not identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim; through her testimony, the appellant demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  Accordingly, the Board finds that the DRO substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the DRO at the February 2009 hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant contends that the cause of the Veteran's death is related to his active duty service.  She alleges that the cause of the Veteran's death was the result of in-service exposure to Agent Orange in Vietnam.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA death benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312. 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died on January [redacted], 2002 at the age of 52.  The Veteran's death certificate lists the immediate cause of death as respiratory failure, due to or as a consequence of metastatic renal cell cancer with lung involvement.  An autopsy was performed, which concluded that the final pathologic diagnosis was metastatic renal cell carcinoma, status post cytokine treatment, admitted for hyperthermia, hypotension and hypoxia.  At the time of the Veteran's death, service connection was not in effect for any disability.

Private medical treatment records reflect that the Veteran was first diagnosed with renal cell carcinoma in the early 2000's.  They reflect diagnoses of metastatic renal cell carcinoma with right supraclavicular lymph node biopsy positive for adenocarcinoma consistent with a renal cell primary.  He enrolled in a study for treatment with Interleukin-2 and PEG-Intron, but died during phase two of the study.  

An April 2002 letter from T. Logan, M.D., reflects that, with regard to the lungs, there was extensive lymphangetic carcinomatosis from clear cell renal cell carcinoma, pulmonary edema, enlarged peribronchial and perihiatal lymph nodes, with nodules consistent of metastatic tumor.  Grossly, the Veteran's renal cell carcinoma was in place left kidney, predominantly clear cell type.  Multiple metastatic tumor nodules were noted in both kidneys.  The adrenal glands also had metastatic renal cell carcinoma, and autopsy of the central nervous system revealed a metastatic focus in the choroids plexus on the left.  Dr. Logan stated that the Veteran had extensive hypoxia and difficulty with oxygenation, which worsened after starting his second course of Interleukin-2.  The toxicity and death were judged as possibly related to Interleukin-2 at the time of the clinical report.  Dr. Logan stated that the most likely cause of the Veteran's demise was progressive renal cell carcinoma; however, given the temporal association with Interleukin, he believed there could be a relationship to the Interleukin-2.  Nevertheless, Dr. Logan concluded that the Veteran, in fact, died from progressive renal cell carcinoma.

During a February 2009 DRO hearing, the appellant testified that she believed the Veteran's death was due to respiratory failure or lung cancer, and/or metastatic renal cell cancer with lung involvement, caused by in-service exposure to Agent Orange.  She noted that the Veteran was first diagnosed with cancer in April 2001, and that he was diagnosed with both lung and kidney cancer, but that they found the lung cancer first.  She stated that she felt that the Veteran's cancer metastasized from the lung to the kidney because one of the Veteran's doctors stated that "cancer does not travel down."

In support of her claim, the appellant submitted medical treatise information from the American Urological Association which states that Agent Orange has been linked to renal cancer.


In June 2014, a VA opinion was obtained.  After reviewing the claims file, the examiner opined that it was less likely than not that the cause of the Veteran's death was related to an in-service injury, event, or illness.  The examiner explained that the Veteran had a primary diagnosis of renal cell carcinoma with metastasis to the lungs, and that it was the metastatic manifestation which caused his respiratory failure, and hence his death.  The examiner explained that renal cell carcinoma originates in the renal cortex and accounts for a large percentage of the renal neoplasms.  The examiner acknowledged the medical treatise information submitted by the appellant, but concluded that the epidemiologic study showed merely a trend and a possible connection.  The examiner explained that the Institute of Medicine, which is part of the National Academy of Sciences, issues a report every two years on the health effects of Agent Orange and has determined that there is inadequate and insufficient evidence to determine whether an association exists between exposure to Agent Orange and the development of renal cell carcinoma.

The Veteran's service treatment records are negative for any complaints or findings of renal cell carcinoma.  The Veteran's service personnel records reveal that he had service in the Republic of Vietnam from July 1970 to July 1971. 

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records reflect that he served in Vietnam during the pertinent time period.  Accordingly, the Veteran is presumed to have been exposed to Agent Orange. 

Although the Veteran is presumed to have been exposed to Agent Orange, the medical evidence of record does not support presumptive service connection for the cause of the Veteran's death because renal cell carcinoma is not among the diseases or disorders eligible for presumptive service connection based upon exposure to herbicide agents.  38 C.F.R. § 3.309.  Although the appellant contends that the Veteran was first diagnosed with lung cancer, which is a presumptive disability, the medical records in the claims file do not confirm her statements.  To the contrary, the medical evidence reflects that the Veteran was diagnosed with renal cell carcinoma as the primary cancer which metastasized to the lungs.  A presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a).  See 38 U.S.C.A. § 1113(a); Darby v. Brown, 10 Vet. App. 243 (1997); VAOPGCPREC 18-97.  Accordingly, presumptive service connection for the cause of the Veteran's death is not warranted.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

After thorough consideration of the medical evidence of record, the Board concludes that service connection for the cause of the Veteran's death on a direct-incurrence basis is not warranted.  Other than the appellant's assertions, there is no evidence in the record suggesting that respiratory failure, the immediate cause of the Veteran's death, or renal cell cardinoma with matastasis to the lungs, was linked directly to the Veteran's active duty service.  There is no evidence that the Veteran experienced symptoms or diagnoses of respiratory failure or renal cell carcinoma during service.  The appellant has not been shown to have the requisite knowledge or training to render a medical opinion in this regard.

The probative evidence of record does not demonstrate that the underlying cause of the Veteran's death, renal cell carcinoma, was incurred in or caused by his active duty service, to include exposure to Agent Orange.  The Veteran's service treatment records are negative for a diagnosis of or treatment for renal cell carcinoma, and the Veteran's renal cell carcinoma did not manifest within one year of his discharge from service.  See 38 C.F.R. § 3.309(a).  As noted above, private treatment records reflect that the Veteran was first diagnosed with renal cell carcinoma in the early 2000's.  Further, the appellant testified that the Veteran was not diagnosed with cancer until April 2001, which is over 29 years after the Veteran's discharge from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

The Board acknowledges the appellant's argument that the Veteran's renal cell carcinoma was caused by his in-service exposure to Agent Orange and that she submitted medical treatise information which reflects a possible relationship between Agent Orange and renal cancer.  While this evidence weighs in favor of the appellant's claim, the Board finds the June 2014 VA opinion to be more probative on the issue.  

With regard to medical treatise information, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the medical treatise information submitted by the appellant is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Moreover, the medical treatise information does not state that there is a confirmed causal relationship between Agent Orange exposure and renal cell carcinoma.  As noted by the June 2014 VA examiner, it merely posits a possible connection between the two.  Because the treatise evidence does not establish a definitive causative link between renal cell carcinoma and Agent Orange exposure, it is of little probative value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In contrast, the June 2014 VA examiner considered the evidence in the claims file, including the medical treatise information, but concluded that the cause of the Veteran's death was not related to his active duty service, including in-service exposure to Agent Orange.  In essence, the examiner explained that, although the medical treatise information noted a correlation, the article did not establish causation, and that the Institute of Medicine, which considers the medical literature "in toto" has determined that there is insufficient and inadequate evidence to determine that an association exists between Agent Orange exposure and renal cell carcinoma.  Accordingly, the most probative evidence of record does not establish a link between the cause of the Veteran's death and his in-service exposure to Agent Orange.

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As there is no evidence linking the immediate cause of the Veteran's death, respiratory failure, to his active duty service and because the probative evidence of record shows that the underlying cause of the Veteran's death, renal cell carcinoma, is not presumed to have been caused by the Veteran's in-service exposure to Agent Orange, is not otherwise shown to be related to exposure to Agent Orange, and is not otherwise shown to be related to the Veteran's active duty service, service connection for the cause of the Veteran's death is not warranted.

Additionally, the Board observes that the Veteran's death was not caused or aggravated by a service-connected disability, as there was no service-connected disability at the time of the Veteran's death.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


